[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION (RE: MOTION TO WITHDRAW APPEARANCE)
The petitioner has alleged that trial counsel misinformed him as to parole eligibility i.e., that he would serve 35% of his sentence before parole eligibility, and that post-sentencing he learned he had to serve 50% of his sentence to be parole eligible. That claim finds some corroboration in the transcript of May 24, 1991. (The petitioner was sentenced to a term of 32 years.)
If the petitioner relied on gross misadvice about an indirect consequence of his plea — which may include incorrect calculation of parole eligibility, his plea could be invalid. See Falby v.Commissioner of Correction, 32 Conn. App. 438, 446-447 (1993).
This Court does not conclude there is no non-frivolous argument which can be made in support of the petitioner's claim and denies the Motion for Permission to Withdraw Appearance of the Public Defender.
KLACZAK, J.